Citation Nr: 0511643	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  04-03 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to March 
1959.  He died in July 2002 and was survived by his daughter 
(the appellant).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The appellant testified at a video conference hearing held in 
November 2004 before the Board, and a transcript of that 
testimony is in the file.


FINDINGS OF FACT

1.  The appellant was born in July 1974 and is the veteran's 
daughter.

2.  The veteran died in July 2002.

3.  At the time of the veteran's death, a total 100 percent 
disability evaluation had been assigned for his service-
connected anxiety neurosis which was not considered permanent 
in nature.

4.  At the time of the veteran's death, the appellant was 28 
years of age.

5.  The appellant filed her initial claim for DEA benefits 
under the provisions of 38 United States Code, Chapter 35, in 
August 2003.


CONCLUSION OF LAW

The criteria for establishing basic eligibility for 
entitlement to DEA benefits under Title 38, Chapter 35, 
United States Code, have not been met.  38 U.S.C.A. § 3501, 
3512, 5107 (West 2002); 38 C.F.R. § 21.3040, 21.3041 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DEA benefits under Chapter 35, Title 
38, United States Code.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board is often required to determine whether the 
appellant has been apprised of the law and regulations 
applicable to this matter, the evidence that would be 
necessary to substantiate the claim, and whether the claim 
have been fully developed in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  VA is required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

Unlike many questions subject to appellate review, the issue 
of whether the appellant is eligible for payment of DEA 
benefits, by its very nature, has an extremely narrow focus.  
The RO, in a statement of the case issued in June 2004, set 
forth the law and facts in a fashion that clearly and 
adequately explained the basis of its decision.

The appellant has been advised that Chapter 35, Title 38, 
United States Code extends the VA educational program to 
surviving children of veterans who died of service-connected 
disabilities and to the surviving children of a veteran who, 
when he died, had a service-connected total disability that 
was permanent in nature.  The appellant was also notified 
that a dependent is not eligible for educational assistance 
if the dependent reached his or her 26th birthday on or 
before the date of the veteran's death.  38 C.F.R. § 
21.3040(c).  The appellant has neither submitted nor made 
reference to any records or other evidence which would tend 
to substantiate her claim.

As will be discussed in greater detail below, the Board 
believes that all facts relevant to determining whether or 
not the eligible for payment of DEA benefits have already 
been gathered, and that, under these facts, there is no basis 
in the law and regulations for providing the benefits the 
appellant seeks.  In essence, the Board believes that this is 
a case in which the law and not the evidence is dispositive, 
and thus, that the appeal must be terminated because of the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). Under such circumstances, where there is no 
reasonable possibility that providing additional assistance 
would aid in substantiating a claim, VA is not required to 
take any further action to assist the claimant.  38 U.S.C.A. 
§ 5103A(a) (West 2002).  Accordingly, the Board finds that 
the assistance and notification requirements of the VCAA have 
been satisfied to the extent necessary in this matter.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), for the holding 
that VCAA does not apply where there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
claimant in substantiating his claim).

II.  Merits of the Claim

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving children of 
veterans who died of service-connected disabilities and to 
the surviving children of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.  Ordinarily, a child's period of eligibility 
for educational assistance under Chapter 35 ends on her 26th 
birthday.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 
21.3040(c), 21.3041(c), 21.3041(d).

A modification of the eligibility period may be granted if 
the effective date of a permanent total rating of the 
veteran-parent, or the date of notification to the veteran-
parent of such rating, occurs between the child's 18th and 
26th birthdays, or if the veteran-parent died between the 
child's 18th and 26th birthdays.  In such cases, the basic 
ending date for eligibility will be the child's 26th birthday 
or 8 years from the date of the relevant occurrence, 
whichever is later.  However, in no case will the modified 
ending date extend beyond the eligible person's 31st 
birthday.  See 38 C.F.R. § 21.3041(d).

The facts of this case are not in dispute.  The record shows 
that a July 2002 rating decision granted an increased 
evaluation for the veteran's service-connected anxiety 
neurosis from 10 percent to 100 percent disabling, effective 
September 19, 1995.  Service connection was also in effect 
for allergic rhinitis, evaluated as 10 percent disabling. 

On the day after the July 2002 rating decision, the veteran 
died of cardiopulmonary arrest due to pneumonia.  At the time 
of his death, the veteran's service-connected total 
disability evaluation for anxiety neurosis was not rated as 
permanent in nature.  Service connection for the cause of the 
veteran's death was granted in a February 2003 rating 
decision.

The record shows that the appellant, who is the daughter of 
the deceased veteran, was born in July 1974 and filed a claim 
for DEA benefits in August 2003.  The appellant testified at 
her November 2004 hearing that the veteran was in receipt of 
a 100 percent disability evaluation since September 1995, 
prior to her 26th birthday.  She argues, therefore, that the 
veteran's total evaluation during the deliminating date 
qualified her for DEA benefits. 

As discussed previously, a child's period of eligibility for 
educational assistance under Chapter 35, when based on the 
death of a veteran-parent, ends on her 26th birthday, except 
where the effective date of a permanent total rating of the 
veteran-parent, or the date of notification to the veteran-
parent of such rating, occurs between the child's 18th and 
26th birthdays, or if the veteran-parent died between the 
child's 18th and 26th birthdays.  The record indisputably 
shows that the appellant was 28 years of age at the time of 
the veteran's death, and that she first applied for DEA 
benefits in August 2003; she therefore does not qualify for 
DEA benefits on the basis of the service-connected death of 
the veteran. 

In addition, while the appellant argues that the veteran's 
service-connected total rating was considered permanent in 
nature by VA during the veteran's lifetime, including the 
period during which the appellant was under the age of 26, 
the record clearly shows otherwise, and further shows that 
the veteran never requested a determination regarding the 
permanency of his service-connected total rating.  While the 
appellant argues that VA should retroactively establish the 
permanency of the veteran's service-connected total rating, 
the Board finds no support for this position in the relevant 
laws and regulations, and indeed the appellant has not cited 
to any relevant authority in support of her argument.  

In sum, the record reflects that the veteran did not have a 
service-connected total disability that was considered 
permanent in nature by VA prior to his death, and that the 
appellant was over 26 years of age at the time of the 
veteran's service-connected death.  The Board must therefore 
conclude that the criteria for entitlement to DEA benefits 
under 38 United States Code, Chapter 35, have not been met.  
The Board notes that the appellant has neither alleged nor 
shown entitlement to DEA benefits under any other provision 
of law including those provisions that she referred to at the 
hearing or those that she sent to the Board by facsimile 
shortly after the hearing in November 2004.  See 38 C.F.R. 
§ 21.3041(d)(3)-(9).  Hence, the Board concludes that the 
appellant's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet.App. at 430.  In so concluding, the 
Board notes that it has taken into consideration the 
appellant's testimony at the hearing in November 2004 and the 
provisions of law she referred to.  However, the Board must 
apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992).


ORDER

Entitlement to Dependents' Educational Assistance benefits 
under 38 United States Code, Chapter 35, is denied.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


